In a proceeding pursuant to Mental Hygiene Law article 81 for the appointment of a guardian of the person and property of an alleged incapacitated person, the ap*952peal is from an order of the Supreme Court, Kings County (Pesce, J.), dated September 17, 2003, which appointed a temporary guardian of the person and property of the alleged incapacitated person.
Ordered that the appeal is dismissed, without costs or disbursements.
Subsequent to the entry of the order appealed from, the Supreme Court issued an order appointing a guardian, dated September 14, 2004. By its express terms, the order appealed from expired upon the issuance of the subsequent order. Accordingly, the instant appeal must be dismissed as academic (see generally Matter of John S., 26 AD3d 870 [2006]; Matter of Anthony O., 8 AD3d 573 [2004]; Gillard-Holmes v Persico, 225 AD2d 519 [1996]). Florio, J.P., Ritter, Goldstein and Lifson, JJ., concur.